internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-114654-99 date date g b_trust trust d1 d2 year dear this is in reply to your letter dated date and subsequent correspondence submitted on behalf of trust requesting various rulings concerning whether and to what extent b will be treated as the owner of trust under sec_678 of the internal_revenue_code on d1 g created a revocable_trust trust following g’s death on d2 a marital trust and residual trust trust were created pursuant to the provisions of trust under the provisions of trust b as the income_beneficiary has a lifetime power to appoint all or any part of the trust income in addition b has the noncumulative power to withdraw annually from the corpus of trust an amount not exceeding five thousand dollars or five percent of the market_value of the net principal of trust this type of power in a_trust is commonly referred to as a five or five power with the exception of a partial withdrawal in year b has not exercised this five or five power sec_678 provides that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to of the code inclusive subject a grantor of a_trust to treatment as the owner thereof sec_677 provides that the grantor of a_trust shall be treated as the owner of any portion of the trust whose income without the approval or consent of any adverse_party is distributed to the grantor in revrul_67_241 1967_2_cb_225 the beneficiary of a_trust held a noncumulative power exercisable solely by the beneficiary to withdraw certain amounts of corpus annually from the trust revrul_67_241 concludes that for each year that this demand power is held under sec_678of the code the beneficiary is the owner of that portion of the trust which is subject_to this demand power whether or not it is exercised we conclude that b’s five or five power is a power to vest in b part of the corpus of trust therefore until the power is exercised released or allowed to lapse b will be treated as the owner for each year of that portion of trust that is subject_to the power to withdraw under sec_678 for each year that b fails to exercise the five or five power b will be deemed to have partially released a power to withdraw a portion of the trust corpus b has also retained a power over the income of trust that would subject a grantor of a_trust to treatment as the owner under sec_677 therefore b will also be treated as an owner of a portion of trust corpus under sec_678 after each succeeding year in which b fails to exercise the five or five power b will be treated as the owner of an increasing portion of the corpus of trust the annual increase of the portion of the corpus of trust of which b is treated as the owner is the product of the amount which b could withdraw multiplied by a fraction the numerator of which is the portion of trust corpus which b is not already treated as owning and the denominator of which is the total of trust corpus from which the withdrawal could be made we further conclude that to the extent that b exercises the five or five power during a calendar_year such distribution shall be deemed to have been made from b’s pro_rata share of each asset of trust corpus that b is treated as owning sec_671 provides that where a grantor or other person is treated as the owner of any portion of a_trust the income deductions and credits against tax of the trust attributable to such portion of the trust shall be included by the grantor or other person in computing his taxable_income and credits sec_1_671-3 of the income_tax regulations provides that a deemed owner of corpus must include his or her share of the capital_gains realized by the trust if allocable to the portion of corpus which that person is deemed to own sec_1_671-3 provides that if a person is treated as owning an undivided fractional share of trust corpus or an interest represented by a dollar amount then a pro_rata share of each such item of capital_gain shall be allocated to that person we conclude that b must include in computing b’s tax_liability items of income deductions and credits that are attributable to that portion of the corpus of trust which b is treated as owning also as the owner of an undivided fractional share of the corpus of trust b shall be allocated a pro_rata share of each item of any capital_gain realized by trust except as specifically ruled upon above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code moreover if the trust instrument is amended this ruling may not remain in effect this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to trust sincerely yours j thomas hines acting branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
